UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK

 

ESCHELL ASHCROFT,

Plaintiff, ORDER
Vv.

1:18-CV-00603 EAW
NEW YORK STATE DEPARTMENT OF
CORRECTIONS AND COMMUNITY
SUPERVISION,

Defendant.

 

INTRODUCTION

Pro se plaintiff Eschell Ashcroft (“Plaintiff’) is an inmate confined at Wende
Correctional Facility (“Wende”). He filed a Complaint alleging various claims under Title
I] of the Americans with Disabilities Act, 42 U.S.C. § 12131 et seg. (“ADA”), Section 504
of the Rehabilitation Act, 29 U.S.C. § 794, and 42 U.S.C. § 1983. (Dkt. 1). Plaintiffs
Complaint was screened pursuant to 28 U.S.C. §§ 1915(e)(2)(B) and 1915A, Plaintiff's
ADA and Rehabilitation Act claims against the substituted defendant New York State
Department of Corrections and Community Supervision (“DOCCS”) were deemed
sufficient to proceed to service, and Plaintiff was granted leave to file an amended
complaint to cure the pleading deficiencies with respect to his remaining claims. (Dkt. 11).

Plaintiff timely filed an Amended Complaint. (Dkt. 13). Plaintiffs ADA and
Rehabilitation Act claims against DOCCS were deemed sufficient to proceed to service.
(Dkt. 14). Currently pending before the Court is Plaintiffs motion for a preliminary

injunction. (Dkt. 16). For the reasons set forth below, the Court denies Plaintiff's motion.

-l-
DISCUSSION
I. Legal Standard

In order to obtain a preliminary injunction, the moving party must establish the
following: (1) a likelihood of irreparable harm absent preliminary relief; (2) a likelihood
of success on the merits; (3) the balance of equities tipping in favor of the moving party;
and (4) the public interest is served by an injunction. See Winter v. Nat. Res. Def. Council,
Inc., 555 U.S. 7, 20 (2008). Where the moving party is unable to demonstrate a likelihood
of success on the merits, a court may still issue a preliminary injunction if the moving party
demonstrates “sufficiently serious questions going to the merits to make them a fair ground
for litigation and a balance of hardships tipping decidedly toward the party requesting the
preliminary relief.” Citigroup Glob. Mkts., Inc. v. VCG Special Opportunities Master Fund
Lid., 598 F.3d 30, 35 (2d Cir. 2010) (quoting Jackson Dairy, Inc. v. H.P. Hood & Sons,
Inc., 596 F.2d 70, 72 (2d Cir. 1979)).

“Normally, the purpose of a preliminary injunction is to maintain the status quo ante
pending a full hearing on the merits. Occasionally, however, the grant of injunctive relief
will change the positions of the parties as it existed prior to the grant.” Abdul Wali v.
Coughlin, 754 F.2d 1015, 1025 (2d Cir. 1985) (citations omitted), overruled on other
grounds, O’Lone v. Estate of Shabazz, 482 U.S. 342 (1987). “A higher standard applies . . .
if the requested injunction is ‘mandatory,’ altering rather than maintaining the status quo,
or if the injunction will provide the movant with substantially all the relief sought and that
relief cannot be undone even if defendant prevails at a trial on the merits.” People for

Ethical Treatment of Animals v. Giuliani. 105 F. Supp. 2d 294, 303 (S.D.N.Y. 2000), report

oe
and recommendation adopted, No. 00 CIV. 3972 (VM), 2000 WL 1639423 (S.D.N.Y. Oct.
31, 2000), aff'd, 18 F. App’x 35 (2d Cir. 2001). The Second Circuit has “held that a
mandatory injunction should issue only upon a clear showing that the moving party is
entitled to the relief requested, or where extreme or very serious damage will result from a
denial of preliminary relief.” Tom Doherty Assocs. v. Saban Entm 't, Inc., 60 F.3d 27, 34
(2d Cir. 1995) (quotations and citation omitted).

I. Plaintiff has not Demonstrated his Entitlement to a Preliminary Injunction

Plaintiff seeks a mandatory preliminary injunction that would alter the status quo,
and therefore is required to make a clear showing of his entitlement to relief. Plaintiff's
motion simply consists of a two-page list of items he requests. (See Dkt. 16 at 1-2
(Plaintiff's requested items include: a talking dictionary, a waterproof talking watch, a
portable pocket cctv, an adjustable shower knob, shower railing, a shower bench, shower
books, and the removal of the Plexiglass from the shower gate door)). Accordingly,
Plaintiff has failed to satisfy his burden.

Plaintiff has not submitted a single piece of evidence to this Court that would
Support his request for a mandatory preliminary injunction. The Court cannot grant a
preliminary injunction under these circumstances. See Anderson v. Mex. Acad & Cent.
Sch., 186 F. Supp. 2d 193, 209 (N.D.N.Y. 2002) (mandatory preliminary injunction denied
where plaintiffs did not produce evidence “establishing a clear or substantial likelihood of
success on the merits”); Purdie v. Supervisor, Admin. Mail Room, Auburn Corr. Facility,
No. 9:09CV951FJS/ATB, 2010 WL 148639, at *4 (N.D.N.Y. Jan. 13, 2010) (mandatory

preliminary injunction denied where the plaintiff submitted no “proof or evidence

-3-
[meeting] [the preliminary injunction] standard”). Because Plaintiff has not supported his
request for preliminary injunctive relief with proper evidence, his motion must be denied.
Ill. Plaintiff has not Complied with the Court’s Local Rules

The Court notes as an additional point that Plaintiffs failure to submit any sworn
affidavits or declarations in connection with his motion for a mandatory preliminary
injunction violates this Court’s Local Rules. In particular, Plaintiff has not complied with

Local Rule of Civil Procedure 7, which provides in relevant part:

Except for motions brought under Fed. R. Civ. P. 12(b)(1) Clack of subject
matter jurisdiction), 12(b)(6) (failure to state a claim), 12(c) (judgment on
the pleadings), and 12(f) (to strike), motions and opposition to motions shall
be supported by at least one (1) affidavit and by such other evidence (ie.,
deposition testimony, interrogatory answers, admissions, and documents) as
appropriate to resolve the particular motion. Failure to comply with this
requirement may constitute grounds for resolving the motion against the non-
complying party.

L.R. Civ. P. 7(a)(3). While the Court does not rely on this lack of compliance in resolving
Plaintiffs motion, Plaintiff is reminded that any future submissions in this matter must
comport with the Court’s Local Rules.

CONCLUSION

For the foregoing reasons, the Court denies Plaintiff's motion for a preliminary

injunction. (Dkt. 16).
SO ORDERED.

 

     

tates District Judge
Dated: January 13, 2020

Rochester, New York
